Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 9, 2019

                                      No. 04-18-00906-CV

                           AMERICAN ASSURANCE COMPANY,
                                      Appellant

                                                 v.

        Noela DE LOS SANTOS, Individually and as next friend of Kimberly A. Ruiz,
                                    Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 06-11-45222-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        The clerk’s record was due on December 31, 2018. The district clerk has filed a
notification of late record stating that the clerk’s record has not been filed because appellant has
failed to pay or make arrangements to pay the clerk’s fee for preparing the record and appellant
is not entitled to appeal without paying the fee.

        Accordingly, it is ORDERED that appellant provide written proof to this court within ten
days of the date of this order that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
fee. If appellant fails to respond within the time provided, this appeal may be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court